Citation Nr: 0830812	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is currently diagnosed with chronic hepatitis C, 
which he claims is attributable to his in-service 
hospitalization for hepatitis.  

As the claim was developed at the RO, post service treatment 
records established the current presence of hepatitis C, and 
an examination of the veteran for VA purposes was 
accomplished in March 2005.  In commenting on whether the 
veteran's current disability was related to the veteran's in-
service treatment for hepatitis, the examiner opined that 
there was a relationship, reasoning that since the veteran's 
current hepatitis serology's were negative for both hepatitis 
A and hepatitis B, the episode in service would have been due 
to non-A, non-B hepatitis, presently known as hepatitis C.  

Apparently, however, because this opinion was rendered after 
reviewing only the veteran's post service medical records and 
not his claims file, the RO requested the examiner to render 
a second opinion after reviewing the veteran's claims file.  
In April 2005, after reviewing the veteran's claims file and 
without reexamining the veteran, the same VA examiner now 
opined it was "unlikely that [the veteran's] current 
hepatitis C was caused by or a result of the hepatitis for 
which he was hospitalized while in active military."  The 
rationale for this opinion was that the veteran reported a 
history of an outbreak of hepatitis at his military base for 
which he and others were quarantined an extended period of 
time, rendering it "likely that the episode of hepatitis in 
1978 was due to hepatitis A."  

The logic supporting this change in conclusion is unclear, 
since the information in the claims file that the examiner 
reviewed prior to the April 2005 opinion, did not contain any 
new information beyond what was reported by the examiner in 
March 2005.  

In addition, this examiner's conclusion as to what the 
veteran had in service appears to be incorrect, since the 
veteran recently submitted additional service medical records 
directly to the Board that show he was diagnosed to have 
hepatitis B in 1978 (associated with heroine abuse).  

Since the RO has not had an opportunity to review the 
additional evidence the veteran submitted, and the medical 
opinions of record need clarification, further development of 
this case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
treatment records from the San Antonio, 
Texas VA Medical Center from April 2005 
forward.

2.  Request the veteran's in-service in-
patient hospitalization records, including 
those dated in July and August 1978, for 
treatment as may have been provided to the 
veteran at the United States Air Force 
Hospital in Wiesbaden, Germany.

3.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows.  Thereafter, the RO 
should schedule the veteran for a VA 
examination with the same examiner who 
rendered the March and April 2005 
opinions, if possible, for clarification 
of her earlier seemingly inconsistent 
opinions.  After conducting any studies 
deemed necessary, (e.g. current 
serology's) reviewing the veteran's claims 
file, (including his inpatient 
hospitalization records and his hepatitis 
risk factors), and examining the veteran, 
the examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or greater) that the veteran's 
current hepatitis C is related to service, 
including his in-service hospitalization 
for hepatitis B.  The rationale for any 
opinion expressed should be set out in the 
report provided.  

4.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated. If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

